Exhibit 12.7 Illinois Power Company Computation of Ratios of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividend Requirements (Thousands of Dollars, Except Ratios) 9 Months Ended Year Ended September 30, December 31, 2008 2007 Net income (loss) from continuing operations $ (2,502 ) $ 25,780 Add- Taxes (benefit) based on income (1,705 ) 15,341 Net income (loss) before income taxes (4,207 ) 41,121 Add- fixed charges: Interest on long term debt(1) 65,295 69,085 Estimated interest cost within rental expense 398 234 Amortization of net debt premium, discount, expenses and losses 6,995 8,454 Total fixed charges 72,688 77,773 Earnings available for fixed charges 68,481 118,894 Ratio of earnings to fixed charges - (2) 1.52 Earnings required for combined fixed charges and preferred stock dividends: Preferred stock dividends 1,721 2,294 Adjustment to pre-tax basis 1,173 1,365 2,894 3,659 Combined fixed charges and preferred stock dividend requirements $ 75,582 $ 81,432 Ratio of earnings to combined fixed charges and preferred stock dividend requirements - (3) 1.46 (1)Includes FIN 48 interest expense (2) Earnings were inadequate to cover fixed charges by $4,207,000 for the nine months ended September 30, 2008. (3) Earnings were inadequate to cover combined fixed charges and preferred stock dividend requirements by $7,101,000 for the nine months ended September 30, 2008.
